             Case MDL No. 2945 Document 111-6 Filed 12/28/20 Page 1 of 2




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

IN RE: AHERN RENTALS, INC., TRADE                                                MDL No. 2945
SECRET LITIGATION

This Filing Relates to:
Ahern Rentals, Inc. v. Equipmentshare.com,
Inc., E.D. Tex. 2:20-CV-00333


                                     PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Reply in Support of
Motion to Vacate CTO-3 were served on all parties in the following cases electronically via
ECF, or as indicated below on December 28, 2020.

In Re: Ahern Rentals, Inc. Trade Secret Litigation – MDL No. 2945; relates to Ahern
Rentals, Inc. v. Equipmentshare.com, Inc., E.D. Tex. 2:20-cv-00333

Served via email – counsel for Defendant EquipmentShare.Com
Michael E. Brewer
Baker & McKenzie, LLP
Two Embarcadero Center, 11th Floor
San Francisco, CA 94111-3802
michael.brewer@bakermckenzie.com

Mark D. Taylor
Baker & McKenzie LLP
1900 N. Pearl St., St. 1500
Dallas, TX 75201
mark.taylor@bakermckenzie.com




4836‐0472‐8789
             Case MDL No. 2945 Document 111-6 Filed 12/28/20 Page 2 of 2




Dated: December 28, 2020                    Respectfully submitted,
                                            /s/ Theodore Stevenson, III
                                            Theodore Stevenson, III
                                            Texas State Bar No. 19196650
                                            tstevenson@mckoolsmith.com
                                            Erik B. Fountain
                                            Texas State Bar No. 24097701
                                            efountain@mckoolsmith.com
                                            MCKOOL SMITH, P.C.
                                            300 Crescent Court Suite 1500
                                            Dallas, TX 75201
                                            Telephone: (214) 978-4000
                                            Telecopier: (214) 978-4044

                                            Samuel F. Baxter
                                            Texas State Bar No. 01938000
                                            sbaxter@mckoolsmith.com
                                            MCKOOL SMITH, P.C.
                                            104 E. Houston Street, Suite 300
                                            Marshall, TX 75670
                                            Telephone: (903) 923-9000
                                            Telecopier: (903) 923-9099
                                            ATTORNEYS FOR PLAINTIFF
                                            AHERN RENTALS, INC.




4836‐0472‐8789
